

109 HR 1208 IH: Crossroads of the American Revolution National Heritage Area Act of 2021
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1208IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Crossroads of the American Revolution National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Crossroads of the American Revolution National Heritage Area Act of 2021.2.Removal of funding limitation; Reauthorization(a)Removal of funding limitationSection 297G(a) of the National Heritage Areas Act of 2006 (54 U.S.C. 320101 note; Public Law 109–338, 120 Stat. 1844) is amended to read as follows:(a)In generalThere is authorized to be appropriated to carry out this subtitle $1,000,000 for each fiscal year..(b)ReauthorizationSection 297H of the National Heritage Areas Act of 2006 (54 U.S.C. 320101 note; Public Law 109–338, 120 Stat. 1844) is amended by striking terminates on the date that is 15 years after the date of enactment of this Act and inserting terminates on September 30, 2036.